UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6229



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GEORGE RAMON KIMBLE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News.     Robert G. Doumar, Senior
District Judge. (CR-91-20-NN, CA-96-144-4)


Submitted:   May 29, 1997                  Decided:   June 10, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Ramon Kimble, Appellant Pro Se. Mark Anthony Exley, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia; Robert William
Wiechering, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Kimble, Nos. CR-91-20-NN; CA-96-144-4 (E.D.
Va. Dec. 10, 1996). We further deny Appellant's motion for appoint-

ment of counsel as there are no substantial or complex issues of

law in this case, and we decline to review any issues Appellant
seeks to raise for the first time on appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2